        Case 1:13-cv-00928-JB-CG Document 83 Filed 03/29/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

RENEE TOURVILLE,

              Plaintiff,

vs.                                                                        No. CIV 13-0928 JB\CG

COUNTY OF BERNALILLO BOARD OF
COMMISSIONERS; BERNALILLO COUNTY
SHERIFF DAN HOUSTON; ROBERT SEARS
and NATHAN LERNER, individually and as
Bernalillo County Sheriff’s Officers and
Employees,

              Defendants.

                                        FINAL JUDGMENT

       THIS MATTER comes before the Court on: (i) the Stipulation of Dismissal with

Prejudice, filed March 26, 2019 (Doc. 80)(“Stipulated Dismissal”); (ii) the Joint Motion to

Dismiss Lawsuit with Prejudice, filed March 26, 2019 (Doc. 81)(“Motion”); and (iii) the Order of

Dismissal with Prejudice, filed March 29, 2019 (Doc. 82)(“Order”). In the Stipulated Dismissal,

Plaintiff Renee Tourville and Defendants County of Bernalillo Board of Commissioners,

Bernalillo County Sheriff Dan Houston, Robert Sears, and Nathan Lerner, pursuant to rule 41 of

the Federal Rules of Civil Procedure,

       stipulate to and concur in the dismissal with prejudice of all of the Plaintiff’s claims
       against Bernalillo County Sheriff Dan Houston, Robert Sears And [sic] Nathan
       Lerner, in their individual and official capacities, including all claims that were or
       could have been included therein, with each party to bear their own costs and
       attorneys’ fees.

Stipulated Dismissal at 1.     In the Motion, Tourville and County of Bernalillo Board of

Commissioners request that the Court “dismiss with prejudice Plaintiff’s Complaint against the

Defendant County Of [sic] Bernalillo Board Of [sic] Commissioners, including all claims that were
        Case 1:13-cv-00928-JB-CG Document 83 Filed 03/29/19 Page 2 of 2



or could have been brought by Plaintiff,” “with each party to bear their own costs and fees.”

Motion at 1. In the Order, the Court granted the Motion. See Order at 1. With the Stipulated

Dismissal and the Order having disposed of all issues, claims, and parties before the Court in this

case, the Court now dismisses this case and enters Final Judgment.

       IT IS ORDERED that: (i) this case is dismissed with prejudice; (ii) each party is to bear

its own costs and attorney’s fees; and (iii) Final Judgment is entered.



                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE


Counsel:

Camille Cordova
Michael Alarid, Jr.
The Alarid Law Firm, PC
Albuquerque, New Mexico

       Attorneys for the Plaintiff

Jonlyn M. Martinez
Law Firm of Jonlyn M. Martinez
Albuquerque, New Mexico

       Attorneys for the Defendants




                                                    -2-
